Citation Nr: 1814992	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  18-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1951 to February 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus is etiologically related to his in-service hazardous noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. § 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for tinnitus herein, any deficiency found in VA's duties to notify and assist is rendered moot.  There is no prejudice to the Veteran in proceeding to decide this issue.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his tinnitus began as a result of the hazardous noise to which he was exposed in active service.  Pursuant to the Duty MOS Noise Exposure Listing, the Board concedes hazardous noise exposure due to the Veteran's duty military occupational specialty (MOS) as a radio mechanic.  The Board notes that, while the Veteran's actual MOS is not specifically listed in the Duty MOS Noise Exposure Listing, the MOS of radio communications systems is listed and corresponds to a moderate probability of noise exposure.  See M21-1, Part III, Subpart iv, Chapter 4, Section B, 4.e (If the MOS is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing an in-service event with respect to direct service connection).  Accordingly, the Board finds that the Veteran was likely exposed to hazardous noise in service.  

Service treatment records (STRs) are silent for complaints of, or treatment for, tinnitus.  However, throughout the appeal period, the Veteran has reported that he has experienced ringing in his ears since his service in Korea in 1952.  See January 2018 VA Form 9 & August 2017 Notice of Disagreement.  Such statements are competent, credible, and probative of the presence of tinnitus in service and establish a continuity of relevant symptomatology for tinnitus.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Indeed, the Veteran's lay statements may also be competent and sufficient to establish a current diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Thus, in light of the Veteran's competent and credible reports of experiencing current symptoms of tinnitus and dealing with such symptoms for many years, the Board finds that he has a current diagnosis of tinnitus.  This finding is supported by the results of the June 2017 VA audiological examination which provided a diagnosis of tinnitus based on the Veteran's reports of a worsening of ringing in his ears since service.  

The Board further acknowledges the negative nexus opinion documented in the June 2017 VA audiology examination.  Nevertheless, the Board finds this nexus opinion inadequate for rating purposes.  In relevant part, the VA examiner based his negative nexus opinion largely on the lack documented evidence of tinnitus in service and failed to consider the Veteran's statements regarding the onset of his tinnitus in service.  The Board emphasizes that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

In sum, the Board finds that the requisite elements of service connection are met.  The Veteran has a current diagnosis of tinnitus.  He has hazardous noise exposure in active service, and he has competently and credibly asserted a continuity of relevant symptomatology.  Thus, the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is granted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


